Citation Nr: 0410893	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for postoperative residuals, 
arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from February 1943 
until October 1945.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a January 2000 rating 
determination of the Regional Office (RO).  In a decision dated in 
September 2002, the Board reopened the claim of service connection 
for postoperative residuals of arthritis of the right ankle.  This 
case was remanded to the RO for further development in May 2003.  


FINDING OF FACT

Postoperative residuals, arthritis of the right ankle, are not of 
service origin or related to any incident of service. 


CONCLUSION OF LAW

Postoperative residuals, arthritis of the right ankle, were not 
incurred in or aggravated by service, and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi,  17 Vet. App.412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  The VA general Counsel has held this latter 
requirement to tell the claimant to provide any evidence pertinent 
to the claim is dictum and not binding on the VA.  See VA OPGCPREC 
1-2004.

In this regard, the veteran was informed of the requirements 
necessary to establish his claim in the February 2001 statement of 
the case, and the September 2003 supplemental statement of the 
case.  He was also informed of the VCAA in a letters September 
2001and December 2002 and that the VA would obtain all evidence he 
identified. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO has made reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include VA examinations, and a 
hearing on appeal.  

The Board notes that the VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision and he has not been 
specifically informed to provide any evidence in his possession 
that pertains to the claim in violation of the holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not been 
prejudiced by these defects.  In this regard, the Board notes the 
veteran was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  Additionally, in September 
2003 the veteran indicated that he had no additional evidence to 
submit.  Therefore, under the circumstances, the Board finds that 
any error in the chronological implementation of the VCAA and 
failure to specifically inform him to provide any evidence in his 
possession that pertains to the claim are deemed to be harmless 
error.  

VA has satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records reflect the veteran was seen in March 
1943 for sprain of an unspecified ankle and tenosynovitis of the 
Achilles tendon of an unspecified lower extremity.  Subsequent 
service medical records do not refer to any further complaints or 
findings relative to his ankles.  The veteran was seen on occasion 
for problems related to pes planus.  The separation examination 
showed no pertinent abnormality.

A VA orthopedic examination was conducted in January 1949.  At 
that time the veteran had complaints relative to pes planus.  No 
complaints or findings of right ankle disability were noted.  The 
diagnosis included foot strain.   On VA examination in January 
1954, the appellant indicated that in 1943, he developed swelling 
of both ankles while on a hike and was placed on light duty for 
seven months.  The examination showed no abnormality relative to 
the right ankle.

The veteran received treatment at private and VA facilities from 
1966 to 1992 for various disorders, including osteoarthritis, 
multiple joints.  These records reflect no complaint or finding 
relative to the right ankle.

A VA bone scan in November 1993 was interpreted as showing intense 
activity in the right ankle, which was felt to have represented 
degenerative changes.  It was added that plain films were needed 
to confirm this.  

The appellant was afforded a VA examination in January 1994 and 
provided history to the effect that he injured the right ankle in 
1943.  He stated that the right ankle was painful on use.  The 
right ankle was noted to be larger than the left.  Following 
examination, a pertinent diagnosis of ankle injury with 
degenerative changes was rendered.  

VA outpatient records dated in June 1994 reflect that the 
appellant was seen for complaints of persistent right ankle pain 
on ambulation with swelling.  He noted that he had had an ankle 
injury in 1943.  An assessment of degenerative joint disease was 
rendered.  An X-ray of the right ankle in June 1994 disclosed a 
defect consistent with osteochondritis dissecans.  He was 
furnished a right ankle brace.

Private medical records show that the veteran fell in April 1997 
and sustained a fracture of the left leg for which he was placed 
in a long-leg cast for an extended period of time.  He was seen by 
a private physician in December 1998 for right ankle pain.  The 
veteran related that had had daily ankle pain which was worse with 
all weight bearing, along with a catching/grinding sensation with 
activity.  Mild swelling was observed and there was tenderness on 
palpation.  He was underwent right total arthroplasty in September 
1999.  Subsequently he received private follow-up treatment for 
the right ankle problems.  

In a letter dated in March 2000, a private physician stated that 
he first saw the veteran in June 1998 for right ankle problems, 
and that his diagnosis was post-traumatic degenerative joint 
disease in the right ankle with osteochondritis dissecans.  It was 
noted that the discharge summary of September 1999 indicated a 
remote history of trauma to the ankle during service years, and 
that the veteran stated that he had continued to have intermittent 
right ankle symptoms since that time.  The physician noted that he 
did not have all the veteran's military notes to review.  It was 
added that it was certainly conceivable that the degenerative 
arthritis present in the right ankle was from recurrent repeated 
injuries, and that this was probably the case, resulting in post-
traumatic degenerative joint disease.  

The veteran testified during a hearing in July 2002 before the 
undersigned Veterans Law Judge sitting at Washington, D. C.  He 
stated that while in service, a rope broke as he was traversing an 
obstacle course and he fell and sprained both ankles and broke 
one.  He said that he was hospitalized for two weeks for the 
injuries and was placed on light duty for an additional two weeks.  
The appellant related that he went back to sick bay for follow-up 
quite a few times where he was provided with "Thomas's heels" and 
arch supports.  The veteran stated that degenerative joint disease 
was first diagnosed in 1995, but that his doctor told him that 
degenerative joint disease in the ankle was caused by injury in 
1943 because it was not properly set at that time.  He said that 
he had experienced continuing right ankle symptoms over the years 
since service.

The veteran underwent VA examination in January 2003.  It was 
reported that the claims folder was reviewed.  The examiner noted 
that the claims folder did not document any definitive history of 
significant trauma to the ankles as the result of fracture or 
dislocation, and that the tenosynovitis and ankle sprain which 
were diagnosed did not designate which ankle was involved.  The 
examiner subsequently provided history obtained from the veteran 
of continuing right ankle symptoms after service, as well as a 
comprehensive overview of the post service clinical evidence 
relating to the right ankle.  Following physical examination, the 
examiner opined that based on the evidence and how the veteran's 
clinical history had progressed, it appeared that he primarily 
developed degenerative arthritis in the ankle either secondary to 
osteochondral lesion due to a sprain or due to osteochondritis 
dissecans.  It was noted that if it had been due to a sprain, it 
would be expected that he would have had a lot more problems 
before it resulted in total ankle replacement, and that arthritis 
probably would have been present at a much earlier stage.  It was 
added that osteoarthritis dissecans also resulted in the premature 
development of arthritis of the ankle joint so the prior argument 
was not necessarily valid.  The examiner concluded that in this 
particular case, it was difficult to tell if a prior magnetic 
resonance imaging (MRI) report was actually correct, and if the 
appellant had osteochondritis dissecans, or not a lesion caused by 
a service-related disability.

Pursuant to Board remand of May 2003, the VA examiner who 
conducted the July 2003 examination again evaluated the veteran.  
Following the examination the examiner stated that "I would truly 
believe that if he had an osteochondral lesion of his ankle as a 
result of an ankle sprain, then he should have had continuous and 
ongoing problems.  There are significant gaps in his C. File of 
treatment for any ankle problems.  It appears that he had the 
sprain in 1943 but that the only other treatment then documented 
was that related to him having pes planus...  There is no 
treatment that is reflected...due to ankle problems.  His C. File 
reveals that the first time that he complained of ankle trouble 
was apparently sometime in the latter 1980s and in the 1990s.  So 
therefore, the opinion expressed [previously] should be clarified 
to state [that] the only documented lesion that resulted in 
osteoarthritis of the ankle is that of osteochondritis dissecans 
and not of an osteochondral lesion that resulted in 
osteochondritis dissecans."

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service incurrence will be presumed for certain chronic diseases, 
including arthritis, if it becomes manifest to a compensable 
degree within one year of discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection requires a finding of a current disability that 
is related to an injury or disease incurred in service.  Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2003).

To summarize, the veteran's statements regarding the severity of 
his service-connected disabilities are deemed competent with 
regard to the description of symptoms.  However, the veteran is 
not qualified to express an authoritative and probative opinion 
regarding any medical causation of his current right ankle 
disorder.  Lay opinion cannot be accepted as competent evidence to 
the extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In this regard, the service medical records show that the veteran 
was seen in March 1943 for a right ankle sprain.  However, the 
remaining service medical records which cover a period of 
approximately two and a half years reflect no further problem with 
the right ankle.  The first post service clinical evidence of a 
right ankle disability was in the 1990s, many years after service.  

The veteran's private physician opined in March 2000 that it was 
conceivable that degenerative arthritis of the right ankle was 
from recurrent repeated injuries and also referred to a history of 
remote trauma in service.  However, the service medical records 
show only one ankle sprain.  Additionally, the physician stated 
that he did not have all the military notes to review. As such, 
the Board finds this opinion speculative.  

The Board notes that a following VA examination in January 1994, a 
diagnosis of ankle injury with degenerative changes was recorded.  
It is shown, however, that the examiner did not review the record 
prior to making that finding.  The Board thus finds that that 
opinion was primarily based on the veteran's own history.  

The United States Court of Appeals for Veterans Claims (Court) has 
held that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The VA opinions in January and July 2003 were based on two 
examinations and a review of the evidence in the veteran's claims 
folder, including all service medical records.  It was the 
examiner's opinion that arthritis of the right ankle was not 
caused by an osteochondral lesion due to the inservice sprain but 
resulted from the post service osteochondritis dissecans.  For the 
previously stated reasons the Board places more probative value on 
this opinion than the private medical opinion.

Consequently, the Board finds that there is no competent medical 
opinion of record which provides an adequate nexus between the 
veteran's current right ankle disability and any incident of 
active duty.  Therefore, service connection is not warranted.

Finally, the evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. § 
3.102 (2003).


ORDER

Service connection for postoperative residuals, arthritis of the 
right ankle, are denied.



	                        _____________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

 YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


